Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statement for Reasons for Allowance
Claims 1-3 and 5-21 are allowed.
The present claims are allowable over the “closest prior art Cott et al. (DE 102013105080) or Clegg (US 2019/0040760). 
Cott discloses method involves connecting fiber reinforced organo-sheet segments (2-1) to form composite layer.  The long fiber reinforced nylon composite segments are used as fiber reinforced organo-sheet segments, and comprised with long fibers (1) having maximum length of 150mm.  The fibers are aligned in unidirectional manner in segments. The organo-segments are arranged parallel to each other to form composite layer. The unidirectionally aligned prolonged fibers in organo-segment formed in one layer are overlapped with two adjacent organo-segments that are arranged in another layer (English abstract, see figure 4). The unidirectionally aligned prolonged fibers in organo-segment formed in one layer are overlapped with two adjacent organo-segments that are arranged in another layer (English abstract). 
Alternatively, Clegg discloses a reinforced oxide-oxide CMC component includes a composite body and a structural element embedded in the composite body, where the composite body comprises a 2D oxide-oxide composite and the structural element comprises a 3D oxide-oxide composite (abstract). The terms "2D woven" and "2D weave" may be used in reference to a conventional weave 210 of (typically) 
Based on the Applicants arguments filed on 07/02/2021, Applicant submits that claim 1 is patentably distinct from the disclosure of Cott. More specifically, and as emphasized above, claim 1 recites a composite part that includes a plurality of plies (i.e., layers — see, for example, Fig. 2, element 110, and paragraphs 0002 and 0025 of corresponding U.S. Patent Application Publication No. 2020/0189213) of composite material. Claim 1 also recites that at least one ply (i.e., layer) is a “hybrid ply defined by a plurality of distinct ply tiles.” Claim 1 further recites that “at least one distinct ply tile in the plurality of distinct ply tiles defines at least one ply tile property that differs from a corresponding ply tile property of at least one other distinct ply tile in the plurality of distinct ply tiles. Stated another way, claim 1 recites that at least one ply (i.e., layer) is defined by a plurality of distinct ply tiles and that, within that layer, at least one distinct ply tile defines a ply tile property that differs from a corresponding ply tile property of at least one other distinct ply tile. Cott simply fails to disclose, suggest, or render obvious this subject matter. More specifically, Cott fails to disclose or suggest a single ply that includes a plurality of ply tiles that differ in at least one ply tile property. In 
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, Claims 8-16 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/19/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.